Citation Nr: 1228652	
Decision Date: 08/21/12    Archive Date: 08/30/12

DOCKET NO.  06-19 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE
 
What evaluation is warranted for a chronic lumbosacral strain from January 12, 2006?
 
 
REPRESENTATION
 
Appellant represented by:  Veterans of Foreign Wars of the United States
 
 
WITNESS AT HEARING ON APPEAL
 
Appellant
 
 
ATTORNEY FOR THE BOARD
 
Dan Brook, Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from January 2000 to January 2006.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland, which, in pertinent part, granted service connection for a chronic lumbosacral strain and assigned a 20 percent rating effective January 12, 2006. 
 
In October 2010, the Veteran testified at a hearing before a Veterans Law Judge at the Board's Central Office in Washington, D.C.  A transcript of the hearing is of record.  In November 2010, the case was remanded for further development.
 
The Veteran's Law Judge who conducted the October 2010 hearing has since left the Board.  As a result, the Board sent the Veteran a letter in June 2012, asking whether he would like to have a new hearing.   The letter informed him that if he did not respond within 30 days, the Board would assume that he did not want a hearing.  To date the Veteran has not responded.  Hence, the Board will proceed with adjudication of his claim.  
 
In a December 2011 rating decision, the RO granted separate ratings for lower extremity peripheral neuropathy.  There is no indication in the record that the Veteran has appealed that decision.  Consequently, those ratings are not currently on appeal before the Board and will not be discussed in the analysis below.   
 
The issue of entitlement to service connection for a bilateral hip disability, to include as secondary to a chronic lumbosacral strain, was raised by the Veteran in the March 2006 notice of disagreement.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.   
 

FINDING OF FACT
 
Since January 12, 2006, the Veteran's chronic lumbosacral strain has not been manifested by either flexion limited to 30 degrees or less, by incapacitating episodes, or favorable ankylosis of the entire spine.
  
 
CONCLUSION OF LAW
 
Since January 12, 2006, the criteria for a rating in excess of 20 percent for a chronic lumbosacral strain have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.400, 4.7, 4.10, 4.40, 4.71a, Diagnostic 5243 (2011). 
 
 
REASONS AND BASES FOR FINDING AND CONCLUSION
 
I.  Veterans Claims Assistance Act of 2000 (VCAA)
 
As service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007). 
 
VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.   He was provided the opportunity to present pertinent evidence and testimony.  In sum, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication.   38 C.F.R. § 3.159(c).
 
II.  Factual Background
 
The Veteran's service treatment records show that he was treated for chronic low back pain.  The Veteran reported that he had begun having the pain due to riding on Humvees over rough roads.  
 
At a February 2006 VA examination, the Veteran reported low back pain with some occasional radiation into the left lower extremity up to the level of the knee.  The pain was described as dull to sharp.  He was not taking any pain medication.  Flare-ups had not caused functional incapacitation in the past 12 months.   There were no other associated features and he did not use any assistive devices.  He could ambulate several blocks.  There was no unsteadiness and he was self-sufficient in daily activities.  He was in the transition period of looking for a job.  
 
Physical examination showed that the lumbosacral spine was symmetrical with tenderness across the baseline.  Flexion was to 45 degrees with pain at that point and extension was to 30 degrees.  Left lateral flexion and rotation were to 20 degrees and right lateral flexion and rotation were to 30 degrees.  There was no additional limitation with repetitive use.  Posture and gait were normal and right paralumbar tenderness was present.  There were no muscle spasms and no other deformities.  X-rays showed that vertebral heights and disk interspaces were normally maintained.  There were no significant arthritic changes and the SI joints were unremarkable.  

In a June 2006 addendum, the February 2006 VA examiner indicated that she had reviewed the claims file, and she added an additional diagnosis of spina bifida with a chronic lumbosacral strain.
 
In a March 2006 notice of disagreement, the Veteran indicated that his plan had been to be a career soldier.  However, due to his chronic lumbosacral strain and spina bifida, his back continually worsened causing him to leave the military.  As a result of the added back strain, he reported developing scoliosis, hip subluxation and dislocation.  He was suffering chronic pain and could not perform in a way that was necessary for a military career.  
 
In his June 2006 Form 9, the Veteran reported that his pain had increased tremendously during the last couple of years.  He stated that it was difficult to perform the simplest tasks such as tying his shoes, and that he experienced pain when he was on his feet or sitting any longer for a few minutes.  Medication helped his pain only minimally and he reported curvature of the spine.  
 
The appellant indicated that complications from his low back formerly lasted from 5 to 7 days.  More recently, however, they were lasting nearly a month and they were increasingly affecting his ability to sleep.  He had experienced sharp pains throughout the day that had rendered him immobile and in great discomfort.  He felt that his condition was not properly assessed nor were the assessment tests and questions geared toward his everyday tasks.  He felt that his discomfort was increasingly affecting his lifestyle and his ability to perform his job.  
 
At a February 2008 VA examination, the Veteran reported constant sharp lower back pain.  He took Motrin but found that it did not help.  He reported flare-ups three times per day, resulting in incapacitating pain.  The pain was sharp and could last anywhere from ten seconds to one hour.  Precipitating factors were prolonged sitting, walking and bending activities.  He reported that there were no alleviating factors.  The appellant alleged that when his back pain flared up it was very difficult for him to do prolonged sitting and walking activities.  He would also have difficulty with sleep and it was hard to function in the daytime.  Additionally, he found it difficult to lift up objects.  The Veteran reportedly worked as a photographer at Fort Hood, and that he had lost three to five days of lost work in the prior year because of his back problems.  He reported being able to drive his car and perform self-care activities.  He walked unaided and did not use a brace or other assistive devices.  He could walk for about a 1/2 mile and for about 20 minutes without severe back pain.  He was not unsteady and did not have a history of falling. 
 
Physical examination showed that posture and gait were normal.  The curvature of the spine was also normal.  Range of motion was limited to 50 degrees of forward flexion secondary to severe pain, 15 degrees of extension, 20 degrees of left lateral flexion, 15 degrees of right lateral flexion, 20 degrees of left rotation, and 15 degrees of right rotation.  On repeated testing times three, the Veteran experienced pain on forward flexion beginning at 20 degrees, continued to 50 degrees, with no further decrease.  There was pain on extension from beginning to end with no further decrease in range of motion.  Bilateral lateral flexion and rotation showed pain toward the end with no further decrease in range of motion.  The examiner specifically indicated that no fatigue and weakness were noted.  There were no muscle spasms felt.  There was mild lumbar area tenderness.  No postural abnormalities were noted.  The diagnosis was mild degenerative disc disease. 
 
The Veteran had not experienced any incapacitating episodes requiring prescribed bed rest by a physician.  A June 2006 lumbar spine X-ray showed a very mild decrease in the height of the L5-S1 intervertebral disc.  The diagnosis was mild degenerative disc disease at L5-S1.  The examiner commented that the Veteran did forward flexion up to 50 degrees but could not flex more than this due to severe pain.  On repeated testing, the examiner did not find any additional decrease in motion in any direction due to pain, fatigue, weakness, lack of endurance or incoordination.  
 
VA medical records from August 2008 to July 2009 show ongoing treatment and evaluation for a low back disability.  In September 2008, the Veteran complained of back spasms and an inability to stand straight.  He indicated that he got back spasms about yearly.  In October 2008, the Veteran reported that his low back pain interfered with sleep.  He reported a few week history of an exacerbation of chronic back pain with new tightness/muscle spasm.  He was advised to continue using an analgesic and a muscle relaxant.  Tramadol for pain was also prescribed on an as needed basis.  

During a November 2008 physical therapy consultation, the Veteran reported having constant back pain over the prior year.  He indicated that in the mornings he was not able to stand up straight and described a lateral shift that sometimes lasted up to four days.  He reported increased pain with certain movements, with coughing and sneezing, and with bowel movements.  He experienced decreased pain when sitting with good posture.  Medication provided minimal relief.  He worked as a photographer and carried heavy camera bags.  
 
Physical examination showed that the Veteran alternated between a slightly slouched posture and a more erect posture with relief with increased lordosis.  There was no point tenderness to palpation or spasms noted.  He was given a series of exercises to do.  The diagnostic assessment was signs and symptoms consistent with degenerative disc disease.  
 
In February 2009, the Veteran reported a one week history of increased low back pain with muscle spasm and stiffness.  He reporting getting very little relief from his pain medications.   In July 2009, the Veteran reported recurrent episodes of acute severe back pain and spasms which usually lasted several days.  Getting out of bed had been difficult on some days.  Physical examination showed a limitation of forward flexion but within full functional limits.  The Veteran could stand on his toes and heels and his tandem walk was good.  
 
During the October 2010 Board hearing, the Veteran reported that at times his back would "lock up."  That is, he experienced muscle spasms, which contorted his back into about an "S shape."  As a result, he could not drive or walk without experiencing excruciating pain.  He indicated that this problem required that he stay on the couch for anywhere between two to five days.  He had experienced this problem about once to twice a year for the past three years.  
 
The Veteran testified that he was working as an audiovisual technician for the Bureau of Alcohol, Tobacco, and Firearms.  Reportedly when he stood for any period of time at work, he would get a knot in his lower back or upper gluteal region.  He would then have to move around, try to shift his feet or just walk in short distances as he was manning the camera.  He indicated that he could not move very far so he ended up doing a lot of rocking and moving trying to loosen up the back.   He reported that he could only walk a couple of city blocks before he started getting tightness in his buttocks and a sharp pain down his leg.  Also, if he sat for more than 10 to 20 minutes, his back would get very tight.  He would have to stand up and walk around until the back started to get painful.  Then he would return to a sitting position.  He indicated that he had missed a total of about a week of work in the past year due to his back problems.  
 
The Veteran reported that it was very difficult to carry around his children, particularly his two year old.  Further, it was reportedly very difficult to find the right position to pick her up without straining his back.  Also, anytime he was putting her down or setting her in her crib, he had to lean on something.  He described difficulty completing inside chores such as picking up after his kids.  He also had difficulty doing any tasks, which involved reaching overhead.  The Veteran reported taking Tramadol and Flexeril for his back symptoms.  He had also tried different types of therapies such as massage, chiropractic treatment and acupuncture.  
 
At a February 2011 VA neurological examination, the Veteran reported pain across the lower back with tightness and muscle spasms.  The lower back pain had been constant since 2002 and was becoming progressively worse.  He was given a back brace, massage and chiropractic therapy, and had been given analgesics and muscle relaxants.  Currently, he was not taking medications because of side effects.  He was working as a videographer for the Department of Justice and had been performing this job for 18 months.  In the prior year he had not missed time from work due to medical reasons.  He had had flare-ups about twice in the past year without any specific precipitating factors.  Flare-ups lasted several days and he sometimes would use a muscle relaxant during these periods.  Lumbar X-rays on several occasions had been normal.  He reported problems with bending and lifting, and running was also impacted.
 
Physical examination showed lumbosacral tenderness, spasm, and pain with movement.  Lumbar flexion was to 45 degrees, 20 degrees of extension, 30 degrees of lateral flexion bilaterally, and 45 degrees of rotation bilaterally, with pain, but no changes after three repetitions.  The diagnosis was a chronic lumbar strain.  
 
At a February 2011 VA orthopedic examination, the Veteran reported that he experienced severe low back flare-ups every 5 to 6 months which lasted 3 to 7 days.  There were no clear precipitating factors and the flare-ups were relieved by analgesics and muscle relaxants.  The Veteran indicated that during flare-ups his back became very stiff, with range of motion limited more than usual. The Veteran reported a history of pain, stiffness and decreased motion.  The pain was moderate in degree, but constant, and it radiated to the posterior aspect of both thighs.  There were no incapacitating episodes of disc disease.  
 
Physical examination showed normal posture, symmetry in appearance, and no abnormal spinal curvatures or ankylosis.  Spasm, atrophy and weakness were not found but guarding, pain with motion and tenderness were all noted bilaterally.  Muscle spasm, and localized tenderness or guarding severe enough to be responsible for either an abnormal gait or spinal contour were not shown.  
 
Range of motion revealed 45 degrees of flexion, 20 degrees of extension, 30 degrees of lateral flexion bilaterally, and 45 degrees of rotation bilaterally.  There was objective evidence of pain on active range of motion, but there were no additional limitations after three repetitions of range of motion.  An MRI produced a diagnostic impression of degenerative disc changes without significant spinal stenosis or neural foraminal encroachment at the L4-5, L5-S1 levels.  The diagnosis was degenerative disc disease at L4-5, L5-S1 with bilateral lumbar radiculopathy.   The predominant problem associated with the diagnosis was a chronic lumbosacral strain.  The examiner opined that the disability did not significantly affect the Veteran's usual occupation as a videographer.  There were effects on usual daily activities in that the Veteran had a reduced ability to bend, lift, carry; and a reduced ability to jog and run.  
 
The examiner opined that any nerve root impingement symptoms were mild and intermittent.  The impact of the Veteran's lumbosacral spine disability on his ability to secure or follow a substantially gainful occupation was minimal as he was gainfully employed and had been so gainfully employed for the prior 18 months.  He had not missed any time from work in the past 12 months due to lower back symptoms.  The examiner noted that although the Veteran stated that his symptoms had been gradually progressive since onset in 2002, he was currently able to work full time without major restrictions.  Imaging by X-ray and MRI had not demonstrated any major pathology.  In an April 2011 addendum, the examiner noted that he had reviewed the claims file and that no significant change in diagnosis or medical opinion was warranted based on this review.   
 

III.  Law and Regulations
 
Disability ratings are based on average impairment in earning capacity resulting from a particular disability, and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.
 
In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations, which are potentially applicable, based upon the assertions and issues raised in the record and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).
 
In Fenderson v. West, 12 Vet. App. 119 (1999), the United States Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation is disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127.  The Board finds, however, that staged ratings are not warranted in this case, as the degree of impairment due to the Veteran's low back disability has not varied significantly during the appeal period.  
 
Where there is a question as to which of two evaluations apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.
 
The Veteran's low back disability is rated under 38 C.F.R.. § 4.71a, Diagnostic Code 5243, either under the General Rating Formula for disabilities of the spine or under the criteria for evaluating intervertebral disc syndrome.  Under the general rating formula for disabilities of the spine, a 20 percent evaluation is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 
 
Forward flexion of the thoracolumbar spine to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine is rated as 40 percent disabling.  38 C.F.R. § 4.71a.
 
The general rating formula specifies that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The term "combined range of motion" refers to "the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation"; provided, however, that the aforementioned normal ranges of motion for each component of spinal motion, as recognized by VA, are the maximum that can be used for calculation of the combined range of motion, and each range of motion measurement is to be rounded to the nearest five degrees.  Id., Notes (2) and (4). 
 
Under the formula for rating intervertebral disc syndrome based on incapacitating episodes, with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent evaluation is warranted.  With incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, a 20 percent evaluation is warranted.  38 C.F.R. § 4.71a.
 
For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id.  
 

IV.  Analysis
 
The evidence shows that at no time during the appellate term has flexion been limited to less than 45 degrees.  Ankylosis  has not been shown.  Consequently, there is no basis for assigning a rating in excess of 20 percent under the general rating formula.  Additionally, as incapacitating episodes, as that term is defined by VA, have not been shown, a rating in excess of 20 percent is also not warranted on this basis.  The Board notes that the Veteran has reported significant periods of flare-ups during the year but that actual incapacitating episodes, i.e., periods requiring bed rest prescribed by a physician, have not been shown.  
 
Additional factors that could provide a basis for an increase have also been considered; however the evidence does not show that the Veteran has functional loss beyond that currently compensated.  38 C.F.R. §§ 4.40, 4.45, Deluca v. Brown 8 Vet. App. 202 (1995).  In this regard, although the Veteran has experienced pain during repeated range of motion testing, there has been no further decrease in range of motion during such testing.  Further, the Veteran has generally been noted to be working full time and to be able to take care of his activities of daily living independently.  The February 2011 VA orthopedic examiner specifically found that the Veteran's low back disability did not significantly affect his usual occupation as a videographer, and found that the effect of the back disability on usual daily activities amounted to a reduced ability to bend and lift and carry and a reduced ability to jog and run.  Given that these findings indicate a strong degree of retained function, including the continued ability to work full-time as a videographer, the Board finds that the existing 20 percent rating is sufficient to compensate the Veteran's functional loss.  38 C.F.R. §§4.40, 4.45, Deluca, 8 Vet. App. 202 (1995).   
 
The Board has considered whether the Veteran's claim for increase for low back disability should be referred for consideration of an extraschedular evaluation, and has concluded that no such referral is warranted.   The Veteran's symptoms of pain, stiffness, muscle spasms and limitation of motion are appropriately contemplated by the pertinent diagnostic criteria, including the consideration of his overall level of functional loss.  There is nothing in the record to suggest that his disability picture is so exceptional or unusual as to render impractical the application of the regular schedular standards.  Thun v. Peake, 22 Vet. App. 111 (2008). 
 
 
ORDER
 
For the period from January 12, 2006, an evaluation greater than 20 percent for a chronic lumbosacral strain is denied.  


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


